27 So. 3d 80 (2009)
John Daniel FRANCES, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-4575.
District Court of Appeal of Florida, First District.
December 2, 2009.
Rehearing Denied February 4, 2010.
John Daniel Frances, pro se, Petitioner.
Bill McCollum, Attorney General, and Charlie McCoy, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition alleging ineffective assistance of appellate counsel is denied on the merits.
KAHN, LEWIS, and WETHERELL, JJ., concur.